NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
MARITA C. MCDAVIS,
Petiti0n,er,
V.
SOCIAL SECURITY ADMIN`ISTRATION,
Resp0ndent.
2011-3132
Petition for review of the Merit Systen:1s Protection
Board in case no. CH0752110065-I-1.
ON MOTION
ORDER
Marita C. McDavis moves for leave to proceed in forma
pauperis
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted

MCDAVIS V. SSA
2
FOR THE COURT
,LM 15 2011 /S/ Jan H0rba1y
Date J an H01'baly
cc: Marita C. McDavis
C1erk
E1izabeth A. Speck, Esq. pugh
321
B.S. COURT 0F AP EALS FOR
THE FEDERAL ¢'i>lRCUlT
JUN 15 2011
1AN l'1DRBALY
CLERK
do